Citation Nr: 0022276	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-04 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to restoration of a 100 percent schedular 
disability evaluation for heart disease with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967 and from April 1971 to April 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which reduced the veteran's disability 
evaluation for heart disease with hypertension from 100 
percent to 30 percent disabling. 


FINDINGS OF FACT

1.  The veteran was assigned a 100 percent disability rating 
under 38 CFR § 4.104, Diagnostic Codes 7017-7005, in effect 
prior to January 1998, based in pertinent part on a VA 
examination of March 1995.

2.  Effective from January 1998, the evaluation criteria for 
rating heart disease was revised.  

3.  Without affording the veteran a current stress test, a 
rating reduction was effectuated based on the revised rating 
criteria and the VA examination results from March 1995.


CONCLUSION OF LAW

The veteran is entitled to restoration of a 100 percent 
disability rating for heart disease with hypertension.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(a), 3.951(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for restoration is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding these 
claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155; see generally, 38 C.F.R. § Part 4. Prior to the 
reduction effective February 1, 1999, the veteran's heart 
disease with hypertension was evaluated pursuant to 
diagnostic criteria that were replaced by revised criteria 
effective from January 1998.  See 38 CFR § 4.104, Diagnostic 
Codes 7017-7005 (prior to January 1998).  The Board observes 
that in pertinent part based on an examination afforded in 
March 1995 and pursuant to the old rating criteria, a 100 
percent schedular evaluation was assigned for the veteran's 
cardiovascular disability. 

The rating reduction was proposed pursuant to the new rating 
criteria that became effective from January 1998.  Although a 
cardiovascular examination was afforded in May 1998, a stress 
test was not afforded at that time.  Rather the examiner 
recounted the stress test results from March 1995. 

Initially, the Board notes that, prior to reducing a 
veteran's service-connected disability rating, VA must comply 
with the provisions of 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. 
§ 3.105(e) and (h), which include the requirement that the 
effective date of a reduction in rating should not be less 
than 60 days from the notice of the proposed reduction.  In 
the instant case, the veteran has contended that his 
reduction was procedurally deficient because he claims that 
he did not receive notice of the proposed reduction.  The 
Board considers such a contention to lack merit as the record 
demonstrate that the veteran actually responded to the 
proposed reduction.  Thus, the Board's review of the claims 
file indicates that all notification requirements appear to 
have been satisfied. 

Reductions in the rating of a service-connected disability 
generally are governed by 38 C.F.R. § 3.344.  However, 
Paragraph (c) of that regulation provides that the provisions 
of paragraphs (a) and (b) apply only to "ratings that have 
continued for long periods of the same level (5 years or 
more)," and not to disabilities that have not become 
stabilized.  In this case, the 100 percent rating was in 
effect from February 1, 1995 to February 1, 1999, a period of 
less than five years.  

However, even though the regulatory provisions of 38 C.F.R. 
§ 3.344(a), (b) are not applicable, other regulatory 
requirements apply to all reduction cases, regardless of 
duration of the rating in question.  For example, with regard 
to both VA examinations and evaluations, the disability must 
be viewed in relation to its history.  38 C.F.R. §§ 4.1, 4.2.

Most significantly, the law provides that a disability rating 
in effect at the time the Rating Schedule is revised cannot 
be reduced due to the change in the Rating Schedule, unless 
an improvement in the veteran's disability is shown to have 
occurred.  38 U.S.C.A. § 1155; see Fugere v. Derwinski, 972 
F.2d 331 (Fed. Cir. 1992); 38 C.F.R. § 3.951(a) (1999).  In 
this case reliance on the same evidence, which served as a 
material basis for a 100 percent schedular evaluation, leads 
to the unavoidable conclusion that the revised rating 
criteria improperly served as the principal basis for the 
reduction in this case.  For the foregoing reasons, the 
reduction in the rating was improper, and a restoration of 
that former rating is warranted.



ORDER

Restoration of a 100 percent schedular evaluation for heart 
disease with hypertension is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


